MIDDLETON, PJ.
“It has been held by many courts in this state that where intoxicating liquor or prop*325erty of the character involved here is charged to have been found in. the possession of any person, and the evidence does not show that when so found such, person had actual physical possession of the liquor or property and that the only basis for the charge is that it was found on the premises owned or controlled by the accused, it must be shown that it was found at some point or place on such premises that the presumption reasonably arises that the accused knew of its presence there. In other words, possession under the statute in every case must be, as some of the courts have stated, a ‘'conscious possession.” In the instant casé, before the accused should be found guilty of the charges made, it must appear that he knew of the presence of the liquor and still on his premises. This knowledge, of course, may be shown either hy direct evidence or by inference, but, if by inference, *326such inference must be so strong as to exclude any reasonable hypothesis- other than that the accused knew of the presence of the still and intoxicating liquor at the places described. We think that the evidence does not reach that degree of proof. If this, still was_ being operated on the farm of the accused it is reasonable to assume that some traces of such operation would be obtainable.
The judgment in each case, therefore, is reversed upon the ground that it is not supported by sufficient evidence and the cases are remanded to the Court of Common Pleas for further proceedings according to law.”
(Mauck and Thomas, JJ., concur.)